                                                                               USDC SDNY

                              MEMO ENDORSED                                    DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 
                               THOMAS F.X. DUNN
                              ATTORNEY AT LAW
                                  225 Broadway
                                    Suite 1515
                            New York, New York 10007
                                Tel: 212-941-9940
                                Fax: 212-693-0090
                            Thomasdunnlaw@aol.com

By ECF & Email                                                        May 2, 2021

Honorable Valerie E. Caproni
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re: United States v. Albert McDuffie,
             19 Cr. 212 (VEC)

Dear Judge Caproni:

       I write to request an extension of the time for Albert McDuffie to surrender to his
assigned facility at Ft. Dix. His surrender date is tomorrow, May 3rd. Your Honor
granted the release of Mr. McDuffie, since he suffered from a pre-existing medical
condition. Mr. McDuffie is scheduled to receive his first vaccination shot on Tuesday,
May 4th and his second on June 1st. He initially feared taking the shots, but his family
convinced him to do so. The lateness for this submission is due to my failure.

        Ms. Christina Ramos of U.S. Probation advised that I need to contact the
BOP/Fort Dix and the U.S. Marshal Service and advise of this pending application. I sent
an email to Adam Johnson, Counsel for the Northeast Region. Ms. Ramos advised she
will also contact the BOP/Ft. Dix and copy this letter to the Marshal Service via email.

        If your Honor grants this request I ask the Mr. McDuffie surrender one week after
his 2d shot, which would be June 8th. U.S. Pretial has given Mr. McDuffie permission to
go toa CVS in Hickville for the first shot, since he is on house arrest.

       Assistant U.S. Attorney Adam Hobson advised that he takes no position
concerning this application, however, if granted he objects to a surrender date of more
than one week thereafter.

        I apologize for the lateness of this request and the inconvenience it causes for all
parties and your Honor.
          Honorable Valerie E. Caproni
          May 2, 2021
          Page 2

                 Thank you for your consideration of this request.

                                                                     Respectfully yours,
                                                                           /s/
                                                                     Thomas F.X. Dunn
          Christina Ramos
          U.S. Probation(by email)

          Adam Hobson, Esq.
          Assistant U.S. Attorney
          (by ECF & email)

          Adam Johnson, Esq.
          Legal Counsel
          BOP Northeast Region
          (by email)

          U.S. Marshal Service
          SDNY (by email)

          Islia Sanchez
          U.S. Pretrial Services
          (by email)


$SSOLFDWLRQ*5$17('$VWKH&'&FRQVLGHUVSHRSOHIXOO\YDFFLQDWHGWZRZHHNVDIWHUWKHVHFRQGGRVHRIHLWKHU
WKH3IL]HURU0RGHUQDYDFFLQH0U0F'XIILH VVXUUHQGHUGDWHLVKHUHE\DGMRXUQHGWR0RQGD\-XQH%\
QRODWHUWKDQ:HGQHVGD\0D\'HIHQVHFRXQVHOPXVWHPDLO&KDPEHUVDFRS\RI0U0F'XIILH V
YDFFLQDWLRQFDUGFRQILUPLQJWKDWKHKDVUHFHLYHGWKHILUVWYDFFLQDWLRQGRVH
SO ORDERED.



                           'DWH
                           'DWH0D\
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
